[MHM] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2008 Fiscal Year: During the Fourteenth Term (From November 1, 2007 to April 30, 2008) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of the end of May, 2008) Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) US Government Agency Mortgage Obligations United States 1,827,618,543 86.16 US Government Guaranteed Mortgage Obligations United States 61,374,141 2.89 US Treasury Obligations United States 16,349,773 0.77 US Government & Agency Mortgage Obligations Sub-total 1,905,342,457 89.82 Collateralized Mortgage Obligations United States 1,036,043,516 48.84 United Kingdom 11,103,323 0.52 Cayman Islands 3,386,123 0.16 Sub-total 1,050,532,962 49.52 Corporate Bonds and Notes United States 398,156,542 18.77 United Kingdom 22,635,817 1.07 Canada 11,939,752 0.56 Luxembourg 6,657,530 0.31 Cayman Islands 3,780,119 0.18 Netherlands 3,562,303 0.17 Spain 2,069,084 0.10 Germany 1,997,067 0.09 France 1,932,703 0.09 Australia 1,111,778 0.05 Belgium 808,920 0.04 Sub-total 454,651,615 21.43 Asset Backed Securities United States 207,802,944 9.80 Cayman Islands 14,420,896 0.68 United Kingdom 3,015,441 0.14 Ireland 1,436,620 0.07 Sub-total 226,675,901 10.69 Purchased Options United States 61,612,796 2.90 Senior Loans United States 17,776,566 0.84 Netherlands 387,733 0.02 Sub-total 18,164,299 0.86 Municipal Bonds and Notes United States 3,157,730 0.15 Cash, Deposit and Other Assets (After deduction of liabilities) (1,598,850,017) (75.37) Total 2,121,287,743 100.00 (Net Asset Value) (JPY224,326 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. - 2 - Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 105.75 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 30, 2008. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 4:Details of the rating for the bonds invested by the Fund as of the end of May, 2008 are as follows: Caa and Rating Aaa Aa A Baa Ba B Total below Percentage (%) 68.42 4.50 8.74 12.22 2.46 1.98 1.68 100.00 (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of May, 2008 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2007 End of June 28,345 6.59 697 July 263,050 27,818 6.61 699 August 261,655 27,670 6.65 703 September 258,187 27,303 6.66 704 October 253,457 26,803 6.68 706 November 251,146 26,559 6.69 707 December 246,893 26,109 6.63 701 2008 End of January 246,452 26,062 6.70 709 February 239,121 25,287 6.61 699 March 233,212 24,662 6.50 687 April 229,728 24,294 6.45 682 May 226,731 23,977 6.43 680 (b) Record of Distributions Paid (Class M Shares) - 3 - Period Amount of Dividend paid per Share 4th Fiscal Year (11/1/1997-10/31/1998) $ 0.45 (JPY 48) 5th Fiscal Year (11/1/1998-10/31/1999) $ 0.41 (JPY 43) 6th Fiscal Year (11/1/1999-10/31/2000) $ 0.41 (JPY 43) 7th Fiscal Year (11/1/2000-10/31/2001) $ 0.40 (JPY 42) 8th Fiscal Year (11/1/2001-10/31/2002) $ 0.34 (JPY 36) 9th Fiscal Year (11/1/2002-10/31/2003) $ 0.24 (JPY 25) 10th Fiscal Year (11/1/2003 -10/31/2004) $ 0.18 (JPY 19) 11th Fiscal Year (11/1/2004 -10/31/2005) $ 0.20 (JPY 21) 12th Fiscal Year (11/1/2005 -10/31/2006) $ 0.27 (JPY 29) 13th Fiscal Year (11/1/2006 -10/31/2007) $ 0.31 (JPY 33) Record of distribution paid (Class M Shares) at the end of each month during the period from July 2006 up to and including June 2008 is as follows: Net Asset Value per Share Dividend Record as of the Record Date Month/Year Dollar Yen Date Dollar Yen 2006 End of July 0.023 2.432 7/14/06 6.52 689 August 0.023 2.432 8/16/06 6.60 698 September 0.025 2.644 9/14/06 6.63 701 October 0.025 2.644 10/16/06 6.62 700 November 0.025 2.644 11/15/06 6.68 706 December 0.025 2.644 12/14/06 6.69 707 2007 End of January 0.024 2.538 1/16/07 6.67 705 February 0.026 2.750 2/14/07 6.68 706 March 0.026 2.750 3/15/07 6.73 712 April 0.026 2.750 4/16/07 6.68 706 May 0.026 2.750 5/16/07 6.68 706 June 0.025 2.644 6/18/07 6.57 695 July 0.025 2.644 7/23/07 6.61 699 August 0.026 2.750 8/20/07 6.65 703 September 0.026 2.750 9/18/07 6.67 705 October 0.026 2.750 10/18/07 6.70 709 November 0.026 2.750 11/16/07 6.69 707 December 0.072 7.614 12/18/07 6.67 705 2008 End of January 0.028 2.961 1/17/08 6.72 711 February 0.028 2.961 2/15/08 6.64 702 March 0.028 2.961 3/17/08 6.54 692 April 0.038 4.019 4/18/08 6.43 680 May 0.038 4.019 5/19/08 6.52 689 June 0.038 4.019 6/18/08 6.37 674 (c) Record of Changes in Annual Return (Class M Shares): Annual Return 6/1/07 - 5/31/08 2.98% - 4 - (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV)  1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on May 31, 2007 and the Ending NAV means net asset value per share on the end of May, 2008. II. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] III RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of May, 2008 and number of outstanding shares of the Fund as of the end of May, 2008 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 667,271 7,289,291 35,244,479 (In Japan) (315,500) (6,612,200) (33,778,300) - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock: a. Fund (as of the end of May, 2008): Not applicable. b. Putnam Investment Management, LLC ("Investment Management Company"): 1. Amount of Member's Equity (as of the end of May, 2008): $91,203,898 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2003 $144,486,036 End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875  Unaudited. (*) During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. (2) Description of Business and Outline of Operation a. Fund: The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services and Putnam Fiduciary Trust Company, to hold the assets of the Fund in custody and act as Investor Servicing Agent. b. Investment Management Company: Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May, 2008, Investment Management Company managed, advised, and/or administered the following 99 funds and fund portfolios (having an aggregate net asset value of nearly $102.8 billion): - 6 - (As of the end of May, 2008) Name of Principal Characteristics Number of the Total Net Asset Value Country Funds ($ million) Closed-end bond fund 5 $3,284.53 Open-end balanced fund 13 $25,005.11 U.S.A. Open-end bond fund 30 $32,209.07 Open-end equity fund $42,335.02 Total 99 $102,833.73 (3) Miscellaneous a. Fund: There has been, or is, no litigation which had or is expected to have a material effect on the Fund during the six months before the filing of this report. b. Investment Management Company: There has been, or is, no litigation or fact which caused or would cause, a material effect on the Investment Management Company during the six months before the filing of this report. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Unaudited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2008 Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is 3.4 Foreign Investment Fund Securities billion U.S. dollars (JPY 359.6 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00JPY 105.75 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 30, 2008. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on April 4, 2008 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund I. Status of Investment Portfolio of the Fund 5. Status of Investment Portfolio (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M (a) Record of Changes in Net Assets (Class M Shares) Shares) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period from, each month during one-year period from, and including, the latest relevant date and including, the latest relevant date appertaining to the filing date of the appertaining to the filing date of the original Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese relevant date of the afore-mentioned SRS) Semi-annual Report) (c) Record of Annual Return (Class M Shares) (c) Record of Annual Return (Class M Shares) - 2 - (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part III. DETAILED INFORMATION CONCERNING THE FUND With respect to Section IV. the Financial Conditions of the Fund in the original SRS, Item II. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. V. Record of Sales and Repurchases (Class M III. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part IV. SPECIAL INFORMATION I. Outline of the Management Company IV. Outline of the Management Company 1. B. Outline of the Management Company Putnam Investment Management, LLC (Investment Management Company) (1) Amount of Capital Stock (1) Amount of Capital Share b. Putnam Investment Management, LLC (Investment Management Company) 2. Description of Business and Outline of (2) Summary of Business and Outline of Operation Operation B. The Investment Management Company b. Investment Management Company 5. Miscellaneous (3) Miscellaneous B. The Investment Management Company b. Investment Management Company (e) Litigation, etc. With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (2) Structure of the Fund (iii) Outline of the Investment Management Company B. Putnam Investment Management, LLC (the "Investment Management Company") (C) Amount of Capital Stock [Before Amendment] 1. Amount of Member's Equity (as of the end of January , 2008): $127,782,916  2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2003 $144,486,036 End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875   Unaudited. * During 2004, the Investment Management Company accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. [After Amendment] 1. Amount of Member's Equity (as of the end of May , 2008): $91,203,898  2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2003 $144,486,036 End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875  Unaudited. * During 2004, the Investment Management Company accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates - 4 - resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. Attachment: With respect to Attachment, the relevant information from March 2007 to June 2007 is added as follows: [Before Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to February 2008 ) Year / Month Amount of Dividend Ex-dividend Date Net asset value per share as Paid (US$) at the ex-dividend date (Omitted.) 2008 January 0.028 1/18/2008 6.69 February 0.028 2/19/2008 6.56 [After Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to June 2008 ) Year / Month Amount of Dividend Ex-dividend Date Net asset value per share as Paid (US$) at the ex-dividend date (Omitted.) 2008 January 0.028 1/18/2008 6.69 February 0.028 2/19/2008 6.56 March 3/18/2008 April 4/21/2008 May 5/20/2008 June 6/19/2008
